 


111 HR 277 IH: Special Criminal Contempt of Congress Procedures Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 277 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Miller of North Carolina (for himself, Mr. Conyers, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide an alternate procedure for the prosecution of certain criminal contempts referred for prosecution by the House of Representatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Special Criminal Contempt of Congress Procedures Act of 2009. 
2.Alternate procedure 
(a)Scope of applicationIf the House of Representatives finds a current or former officer or employee of the Executive branch has violated section 102 of the Revised Statutes of the United States (2 U.S.C. 192), the procedures of this Act apply. 
(b)Certification by SpeakerUpon the finding by the House of Representatives of a violation to which this Act applies, the Speaker shall certify that finding to the appropriate United States attorney, whose duty it shall be to bring the matter before the grand jury for its action. 
(c)Circumstances leading to appointment of special counselIf— 
(1)the Attorney General or the United States attorney to whom the finding was certified informs the court or the House that the Department of Justice will not prosecute the case; or  
(2)by the end of the 30th day after the date of receipt of a certification made under subsection (b) a grand jury has not returned an indictment based on the violation alleged in the certification; the Chief Judge of the United States district court for the district to whose United States Attorney the certification was made (hereinafter in this Act referred to as the Chief Judge) shall appoint a special counsel under section 3. It shall be the duty of the Attorney General to inform that court and the House if a grand jury does not return an indictment by the end of the 30-day period. The Speaker of the House, or any interested congressional party, may file with the Chief Judge a suggestion that circumstances giving rise to a duty to appoint a special counsel have occurred after the 30-day period ends without the return of an indictment. 
3.Appointment, qualifications, and prosecutorial jurisdiction of special counsel, and administrative matters relating to the special counsel 
(a)Appointment, qualifications, and prosecutorial jurisdiction of special counsel 
(1)Appointment and qualificationsThe Chief Judge shall appoint the special counsel, who must be an attorney in good standing with substantial prosecutorial experience who has not served in any capacity in the administration of the President who is or was in office when the Speaker of the House certified the finding of a violation. 
(2)Prosecutorial jurisdictionThe Chief Judge shall define the special counsel’s prosecutorial jurisdiction as comprising the investigation and prosecution of the alleged violation, any conspiracy to commit the alleged violation, and any perjury, false statement, or obstruction of justice occurring in relation to such investigation and prosecution. 
(b)Authority of special counsel with respect to matters within prosecutorial jurisdictionWith respect to all matters in that special counsel's prosecutorial jurisdiction, a special counsel appointed under this Act shall have full power and independent authority to exercise all prosecutorial functions and powers, and any other functions and powers normally ancillary thereto, of the Department of Justice, the Attorney General, and any other officer or employee of the Department of Justice, except that the Attorney General shall exercise direction or control as to those matters that specifically require the Attorney General's personal action under section 2516 of title 18, United States Code. 
(c)Compliance With Policies of the Department of Justice 
(1)In generalA special counsel shall, except to the extent that to do so would be inconsistent with the purposes of this Act, comply with the written or other established policies of the Department of Justice respecting enforcement of the criminal laws.  
(2)National securityA special counsel shall comply with guidelines and procedures used by the Department in the handling and use of classified material.   
(d)SalaryThe special counsel shall receive a salary equivalent to the salary of the United States Attorney for the District of Columbia. 
(e)StaffThe special counsel may appoint and fix the salaries of such staff, not to exceed 12 in number, as the special counsel deems necessary to carry out the functions of the special counsel under this Act. However, no salary of a member of such staff may exceed the salary of the special counsel. 
(f)ExpensesThe Department of Justice shall pay all costs relating to the establishment and operation of any office of special counsel. The Attorney General shall submit to the Congress, not later than 30 days after the end of each fiscal year, a report on amounts paid during that fiscal year for expenses of investigations and prosecutions the special counsel. 
(g)Report to CongressEach special counsel shall report to Congress annually on the special counsel’s activities under this Act. The report shall include a description of the progress of any investigation or prosecution conducted by the special counsel and provide information justifying the costs of the activities reported on. 
4.Removal of special counsel 
(a)In generalA special counsel may be removed from office, other than by impeachment and conviction, only by the personal action of the Attorney General, and only for good cause, physical or mental disability, or any other condition that substantially impairs the performance of that special counsel’s duties. 
(b)Report upon removalIf a special counsel is removed from office, the Attorney General shall promptly submit to the Chief Judge and to Congress a report specifying the facts found and the ultimate grounds for the removal. 
(c)Judicial review of removalA special counsel removed from office may obtain judicial review of the removal in a civil action. The Chief Judge may not hear or determine any such civil action or any appeal of a decision in any such civil action. The special counsel may be reinstated or granted other appropriate relief by order of the court. 
(d)Appointment of replacementUpon removal of a special counsel, the Chief Judge shall appoint a similarly qualified individual to continue the functions of the special counsel. 
5.Termination of special counsel’s authority 
(a)In generalThe authority of the special counsel shall cease two years after the date of the special counsel’s appointment, but the Chief Judge may extend that authority for an additional period not to exceed one year, if the Chief Judge finds good cause to do so. Good cause to do so includes that the investigation or prosecution undertaken by the special counsel has been delayed by dilatory tactics by persons who could provide evidence that would significantly assist the investigation or prosecution, and also includes the need to allow the special counsel to participate in any appellate proceedings related to prosecutions engaged in by the special counsel. 
(b)Termination by CourtThe Chief Judge, either on the judge’s own motion or upon the request of the Attorney General, may terminate an office of special counsel at any time, on the ground that the investigation of all matters within the prosecutorial jurisdiction of such special counsel, and any resulting prosecutions, have been completed or so substantially completed that it would be appropriate for the Department of Justice to complete such investigations and prosecutions. 
6.Increase in penalty for contempt of CongressSection 102 of the Revised Statutes of the United States (2 U.S.C. 194) is amended by striking deemed and all that follows through twelve months and inserting fined not more than $1,000,000 or imprisoned not more than 2 years, or both. 
7.Effective dateThis Act takes effect on January 20, 2009. 
 
